         Case 1:19-cr-00725-JPO Document 124 Filed 09/23/20 Page 1 of 1


                                                    U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    September 23, 2020

BY ECF
The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Lev Parnas, et al., S1 19 Cr. 725 (JPO)

Dear Judge Oetken:

       The Government respectfully submits this letter regarding the defendants’ arraignment on
the superseding indictment. The Government requests that the Court arraign the defendants at the
next pretrial conference, which is currently scheduled for November 30, 2020. The Government
also moves, out of an abundance of caution, to exclude time in the interest of justice pursuant to
the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), between today’s date and the trial date, February
1, 2021, in order to allow the defense to consider and draft any appropriate motions, review
discovery, and prepare for trial. The defense does not object to either request.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney for the
                                                    Southern District of New York


                                                    By: /s
                                                        Rebekah Donaleski
                                                        Nicolas Roos
                                                        Douglas Zolkind
                                                        Assistant United States Attorneys
                                                        (212) 637-2423/2421/2418

cc: All counsel of record (via ECF)
